Name: Council Regulation (EEC) No 769/88 of 14 March 1988 opening and providing for the administration of Community tariff quotas for certain fishery products
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 25. 3 . 88 Official Journal of the European Communities No L 80/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 769/88 of 14 March 1988 opening and providing for the administration of Community tariff quotas for certain fishery products be determined with sufficient accuracy, they should not be allocated among the Member States, without prejudice to the drawing against the quota volumes of such quantites as they may need, under the conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies of certain species of fish or of fish fillets and fish meat currently depend on imports from third countries ; whereas it is in the Community's interest to suspend partially or totally the customs duties for the products in question, within Community tariff quotas of an appropriate volume ; whereas in order not to jeopardize the fishery development prospects in respect of these products in the Community and to ensure an adequate supply to satisfy user industries, it is advisable to open these quotas for the period until 30 June 1988 in one case and until 31 December 1988 in the other cases applying differing customs duties according to the sensitivity of different products on the Community market : HAS ADOPTED THIS REGULATION : Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, however, since the quotas are to cover requirements which cannot Article 1 1 . The customs duty applicable to the import of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas indicated for each product : Order No CN code Description Amount of quota(tonnes) Quota duty (%) 09.2787 ex 0302 69 31 ex 0302 69 33 ex 0303 79 35 ex 0303 79 37 ex 0304 10 99 ex 0304 90 31 Redfish (Sebastes spp.), fresh, chilled or frozen, intended for processing (') 6 000 2 09.2769 ex 0305 30 11 ex 0305 30 19 Fish fillets, dried, whether or not salted, of cod of the species Gadus morhua, Gadus ogac, Gadus macrocephalus and of fish of the species Boreogadus saida ' 250 10 09.2771 ex 0305 30 90 Fish fillets of coalfish (Pollachius virens), salted, intended for processing (') 4 000 5 No L 80/2 Official Journal of the European Communities 25. 3 . 88 Order No CN code Description Amount of quota(tonnes) Quota duty (%) 09.2773 ex 0306 13 10 ex 0306 23 10 Shrimps and prawns of the species Pandalus borealis, whether or not frozen, intended for processing (') 2 000 0 09.2785 ex 0302 22 00 ex 0302 29 00 ex 0303 32 00 ex 0303 39 90 Flat fish, presented fresh, chilled or frozen and intended for processing (') 15 000 3,7 09.2789 ex 0304 20 99 ex 0304 90 59 Fish fillets and fish meat of blue' whiting (Micromesistius poutassou or Gadus poutassou) frozen, intended for processing (') 4 000 5 (') A check shall be made by applying the relevant Community provisions to ensure that the products are used for the specific purpose indicated. 2. Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the 1985 Act of Accession. 3 . Imports of the products in question shall not be covered by the quotas referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3796/81 ('), is at least equal to the reference price fixed, or to be fixed, by the Community for the product under consideration or the category of the products concerned. 4. Should an importer give notification of imminent importation of the products into a Member State and request that the imports be covered by one of the quotas, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits. 5. The shares drawn pursuant to paragraph 4 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (4) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quotas. 2. Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the available balance of the quota volumes so permits. 3. Member States shall charge imports of the products concerned against their drawings as and when the products are entered with the customs authorities for free circulation. 4. The extent to which the quotas have been used up shall be determined on the basis of the imports charged as laid down in paragraph 3 . Article 3 If the Commission so requests, the Member States shall notify it of the imports actually charged against the quotas. Article 4 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 5 This Regulation shall enter into force on 'the day following its publication in the Official Journal of the European Communities. It shall apply :  until 30 June 1988 for the quota indicated in Article 1 under order No 09.2787,  until 31 December 1988 for the other quotas. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1988 . For the Council The President J. WARNKE (') OJ No L 379, 31 . 12. 1981 , p. 1 .